Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 are currently pending and have been examined.
Claims 1-13 are rejected.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 16194795, filed on 20 October 2016. Accordingly, the effective filing date for the instant application is 20 October 2016.

Objections and Formal Matters
SPECIFIATION
The disclosure is objected to because of the following informalities:  
starting of from the respondent state is improper English and should read "starting off from the respondent state" on p. 7 line 13
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-13 are drawn to a product or a method, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a computer program product, for gathering respondent input for determining a ranking of a plurality of states each characterized by a set of selected levels each associated to an attribute of a set of attributes associated to said state, in part performing the steps of causing [the display] to show the attributes of said set and allowing selecting respondent levels for said attributes; storing said set of selected respondent levels for said attributes as a respondent state; determining a plurality of alternative ones of said states in accordance with said respondent state or outputting said respondent state and receiving back a plurality of alternative ones of said states determined in accordance with said respondent state; causing [the display] to show each of said determined alternative states as the set of attributes with the associated set of alternative levels simultaneously and with at least one input field for inputting a preference indication of the shown alternative state compared with the respondent state on [the display]; and outputting the respondent state and inputted respondent preference indications compared with the respondent state for each of said determined alternative states. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility  on p. 5 stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping)).
Independent claim 11 recites a method, for gathering respondent input for determining a ranking of a plurality of states each characterized by a set of selected levels each associated to an attribute of a set of attributes associated to said state, in part performing the steps of causing [the display] to show the attributes of said set and allowing selecting respondent levels for said attributes; storing said set of 

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claim 1 recites a computer program product being in microprocessor readable form and arranged for, when stored in a memory of a device, further comprising a display, a communication port and a microprocessor for controlling the display and arranged for communicating, via the communication port, with a central computer. Claim 11 recites a plurality of devices each comprising a display, a memory, a computer program stored in said memory, a communication port and a microprocessor for controlling the display and each 
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claim 1 recites a computer program product being in microprocessor readable form and arranged for, when stored in a memory of a device, further comprising a display, a communication port and a microprocessor for controlling the display and arranged for communicating, via the communication port, with a central computer.

These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
The dependent claims 2-8 and 12-13 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. Each of these steps of the dependent claims only serve to further limit or specify the features of  independent claims, and hence are nonetheless 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 
Claim 9 recites a device comprising a display, a communication port, a memory and a microprocessor for controlling the display and arranged for communicating, via the communication port, with a central computer and a computer program product according to claim 1 stored in said memory. The specification does not provide specific structure for these computer components. The use of a device comprising a display, a communication port, a memory and a microprocessor for controlling the display and arranged for communicating, via the communication port, with a central computer and a computer program product according to claim 1 stored in said memory, with a central computer only recites the device with corresponding hardware as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software 
Claim 10 recites a system comprising a central computer, a device comprising a display, a communication port, a memory and a microprocessor for controlling the display and arranged for communicating, via the communication port, with the central computer and a computer program product according to claim 1, stored in said memory of said device, in a memory of said central computer or partially in said memory of said device and partially in said memory of said central computer. The specification does not provide specific structure for these computer components. The use of a system comprising a central computer, a device comprising a display, a communication port, a memory and a microprocessor for controlling the display and arranged for communicating, via the communication port, with the central computer and a computer program product according to claim 1, stored in said memory of said device, in a memory of said central computer or partially in said memory of said device and partially in said memory of said central computer only recites the plurality of devices with corresponding hardware as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).

Claims 1-13 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.



Claim Rejections-35 USC § 112

 (b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The methods of claim 1 and claim 11 define the state, level, and attribute association in an indefinite manner so that one having ordinary skill in the art could not reasonable distinguish how the state, level, and attribute data types are associated. The claim language states a plurality of states each characterized by a set of selected levels each associated with an attribute of a set of attributes associated to said state. It is unclear if the levels are related to an attribute or to a state. Possible, but not all, interpretations of the claim language include (1) each state has a number of levels with an attribute; (2) each attribute is associated with a state with a number of levels, or (3) each level has an attribute with a state. Claim 1 also stating the attributes of said set and allowing selecting respondent levels for said attributes storing said set of selected respondent levels for said attributes as a respondent state allows for another interpretation (4) an attribute has a number of selectable levels and the combination of a set of attributes is a state. Claim 1 also stating show each of said determined alternative states as the set of attributes with the associated set of alternative levels simultaneously allows for another interpretation (5) states have a set of attributes that have a set of levels. Therefore the metes and bounds of what is included in the state, level, and attribute data types and their associations is unclear. Examiner will interpret the claims to read on any system that has attributes, levels, and states associated in any manner. Examiner recommends amending the language to establish the hierarchal structure between the states, levels, and attributes in a non-cyclical manner and using said relational language consistently throughout the claim language. 
Claims 2 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2 and 12 recite causing the determination of the plurality of alternative ones of said states to be carried out by said microprocessor only, the number of determined alternative ones of said states within a given allowed range of variation being smaller than a possible number of alternative ones of said states within said given allowed range of variation. It is unclear what is being determined. Examiner cannot make a reasonable interpretation of said claim.  Examiner will therefore interpret the claim to read on any system where a single processing unit handles the determination of additional attribute questions from a previous state determination. Examiner cannot offer any recommendations to overcome the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being precluded by Huyn et al. (US App Pub No 2002/0035486)[hereinafter Huyn]. 

Claim 1 is rejected because the Huyn prior art teaches on all elements of the claim:
a computer program product for gathering respondent input for determining a ranking of a plurality of states is taught in the Detailed Description in ¶ 0044, ¶ 0094-96 and in the Figures at fig. 15 (teaching on a computer software for gathering response input to determine a state of the respondent (here the states are related to a medical area of interest - ENT, emotional well-being, eyes, head and neck, abdomen etc.) wherein each area is given a numerical relevancy ranking presented as a percentage);
each characterized by a set of selected levels  is taught in the Detailed Description in ¶ 0053, ¶ 0073-75, and in the Figures at fig. 11D (teaching on screening attribute questions for each state wherein the leveled response relates to the relevancy ranking of the state);
each associated to an attribute of a set of attributes associated to said state is taught in the Detailed Description in ¶ 0053, ¶ 0073-75, and in the Figures at fig. 11D (teaching on the attribute questions having leveled responses and the combination/set of leveled responses to the attribute questions resulting in an overall state determination);
the computer program product being in microprocessor readable form and arranged for, when stored in a memory of a device is taught in the Detailed Description in ¶ 0044-47 and in the Figure at fig. 4 (teaching on a computer software saved within a memory implemented on a processor);
further comprising a display, a communication port and a microprocessor for controlling the display and arranged for communicating, via the communication port, with a central computer and when executed by said microprocessor is taught in the Detailed Description in ¶ 0041, ¶ 0044-47, and in the Figure at fig. 4 (teaching on the system architecture including a central processor and remote processors (i.e. a distributed computer system) with a display on the remote module);
causing said display to show the attributes of said set and allowing selecting respondent levels for said attributes is taught in the Detailed Description in ¶ 0072 and in the Figures at fig. 11A (teaching on displaying a set of attribute questions associated with a state (here considered a condition associated with a specific body region) to the respondent and allowing the respondent to select a level (here levels are based on time ranges) for each attribute (here symptoms experience) );
storing said set of selected respondent levels for said attributes as a respondent state is taught in the Detailed Description in ¶ 0073-74, ¶ 0048, and ¶ 0095  (teaching on storing the respondent responses for the level's attribute questions and determining a state from said responses (here a particular combination of responses is classified as a "positive response" state and triggers the next level of attribute questions));
determining a plurality of alternative ones of said states in accordance with said respondent state or outputting said respondent state to the central computer and  is taught in the Detailed Description in ¶ 0073-74, ¶ 0044-47, and the Figures at fig. 4 (teaching on either triggering a next set of attribute questions to determine an alternative (i.e. more specific) state or returning a "negative response" for the state to the central computer);
receiving back a plurality of alternative ones of said states determined in accordance with said respondent state by said central computer is taught in the Detailed Description in ¶ 0073-75 and in the Figures at fig. 9b reference characters 132, 134, 136, and 138 (teaching on receiving additional attribute questions in response to a determined state to determine if an additional (i.e. more specific) state exists );
causing said display to show each of said determined alternative states as the set of attributes with the associated set of alternative levels simultaneously and  is taught in the Detailed Description in ¶ 0072-75,  in the Figures at  fig. 11B and fig. 9B reference characters 132, 134, 136, and 138 (teaching on displaying the additional attribute questions associated with an additional (i.e. more specific) state with the attribute questions wherein the respondent selects a level (here levels are based on time, occurrence, help sought) for each additional attribute (here symptoms experience));
with at least one input field for inputting a preference indication of the shown alternative state compared with the respondent state on said display; and is taught in the Detailed 
outputting the respondent state and inputted respondent preference indications compared with the respondent state for each of said determined alternative states to the central computer is taught in the Detailed Description in ¶ 0041, ¶ 0044, ¶ 0072-75, ¶ 0084 and the Figures at fig. 4 (teaching on outputting the collected information back to the central computer for further processing).
As per claim 2, Huyn discloses all of the limitations of claim 1. Huyn also discloses the following:
a computer program product according to claim 1, further arranged for, when executed by said microprocessor, causing the determination of the plurality of alternative ones of said states to be carried out by said microprocessor only, the number of determined alternative ones of said states within a given allowed range of variation being smaller than a possible number of alternative ones of said states within said given allowed range of variation is taught in the Detailed Description in ¶ 0044 (teaching on the a single processing unit handling the determination of the additional attribute questions from the state determination).
As per claim 3, Huyn discloses all of the limitations of claim 2. Huyn also discloses the following:
a computer program product according to claim 2, further arranged for, when executed by said microprocessor, carrying out the determination of the plurality of alternative ones of said states by randomized selection by said microprocessor is taught in the Detail 
As per claim 4, Huyn discloses all of the limitations of claim 1. Huyn also discloses the following:
a computer program product according to claim 1, further arranged for, when executed by said microprocessor, causing said display to show each of said alternative states with a mark-up of attributes of said shown alternative state of which the level differs from the respondent level for the same attribute is taught in the Detailed Description in ¶ 0072-75,  in the Figures at  fig. 11B and fig. 9B reference characters 132, 134, 136, and 138 (teaching on the display of alternative state attribute questions containing different level response types than the parent state attribute question's level response).
As per claim 5, Huyn discloses all of the limitations of claim 1. Huyn also discloses the following:
a computer program product according to claim 1, further arranged for, when executed by said microprocessor, causing simultaneous display of the attributes of said set for allowing the selection of the respondent levels for said attributes is taught in the Detailed Description in ¶ 0072-75, in the Figures at  fig. 11B and fig. 9B reference characters 132, 134, 136, and 138 (teaching on displaying all attribute questions and corresponding level response options to the respondent at the same time).
As per claim 6, Huyn discloses all of the limitations of claim 1. Huyn also discloses the following:
a computer program product according to claim 1, further arranged for, when executed by said microprocessor, causing, after determination or receipt of the alternative states, alternatingly displaying of one of the alternative states and the respondent state each comprising a toggle field  for switching from displaying of said one of the alternative states and to displaying of the respondent state or vice versa is taught in the Detailed Description in ¶ 0062, in the Figures at fig 11B, and fig. 9B reference characters 140, 142, and 144 
As per claim 7, Huyn discloses all of the limitations of claim 1. Huyn also discloses the following:
a computer program product according to claim 1, further arranged for, when executed by said microprocessor, causing, in response to an input via the preference indication field, displaying a next one of the alternative states is taught in the Detailed Description in ¶ 0055 and in the Figures at fig. 9B reference character 138 (teaching on adjusting the display for the next state with corresponding attribute questions upon completion of the form (i.e. moving from root form to condition specific forms)).
As per claim 8, Huyn discloses all of the limitations of claim 1. Huyn also discloses the following:
a computer program product according to claim 1, further arranged for, when executed by said microprocessor, causing, displaying of the preference indication field and an alternative preference indication field is taught in the Detailed Description in ¶ 0072-75, ¶ 0084 and in the Figures at  fig. 10C reference character 182a (teaching on displaying an input field for the respondent to indicate a preference with two alternative field options (here the respondent can indicate if he/she agrees on a state determination - i.e. do he/she believe the diagnosis is correct) on the additional state attribute that can be compared to the determined state).
As per claim 9, Huyn discloses all of the limitations of claim 1. Huyn also discloses the following:
a device comprising a display, a communication port, a memory and a microprocessor for controlling the display and arranged for communicating, via the communication port, with a central computer and a computer program product according to claim 1 stored in said memory is taught in the Detailed Description in ¶ 0044-46 (teaching on a device with a 
As per claim 10, Huyn discloses all of the limitations of claim 1. Huyn also discloses the following:
a system comprising a central computer, a device comprising a display, a communication port, a memory and a microprocessor for controlling the display and arranged for communicating, via the communication port, with the central computer and a computer program product according to claim 1, stored in said memory of said device, in a memory of said central computer or partially in said memory of said device and partially in said memory of said central computer is taught in the Detailed Description in ¶ 0044-46 (teaching on a device with a display, communication port, and a processor for controlling the device (necessarily having microprocessors for each sub component) that can communicate with a central computer wherein the computer program can be processed locally or on the remote device).

Claim 11 is rejected because the Huyn prior art teaches on all elements of the claim:
a method for gathering respondent input for determining a ranking of a plurality of states is taught in the Detailed Description in ¶ 0044, ¶ 0094-96 and in the Figures at fig. 15 (teaching on a computer software for gathering response input to determine a state of the respondent (here the states are related to a medical area of interest - ENT, emotional well being, eyes, head and neck, abdomen etc.) wherein each area is given a numerical relevancy ranking presented as a percentage);
each characterized by a set of selected levels is taught in the Detailed Description in ¶ 0053, ¶ 0073-75, and in the Figures at fig. 11D (teaching on screening attribute questions for each state wherein the leveled response relates to the relevancy ranking of the state);
each associated to an attribute of a set of attributes associated to said state is taught in the Detailed Description in ¶ 0053, ¶ 0073-75, and in the Figures at fig. 11D (teaching on the attribute questions having leveled responses and the combination/set of leveled responses to the attribute questions resulting in an overall state determination);
using a plurality of devices each comprising a display, a memory, a computer program stored in said memory, a communication port and a microprocessor for controlling the display and each arranged for communicating, via the communication port, with a central computer, said microprocessors each is taught in the Detailed Description in ¶ 0044-46 (teaching on a device with a display, communication port, and a processor for controlling the device (necessarily having microprocessors for each sub component) that can communicate with a central computer);
causing said display to show the attributes of said set and allowing selecting respondent levels for said attributes is taught in the Detailed Description in ¶ 0072 and in the Figures at fig. 11A (teaching on displaying a set of attribute questions associated with a state (here considered a condition associated with a specific body region) to the respondent and allowing the respondent to select a level (here levels are based on time ranges) for each attribute (here symptoms experience) );
storing said set of respondent levels of said attributes as a respondent state is taught in the Detailed Description in ¶ 0073-74, ¶ 0048, and ¶ 0095  (teaching on storing the respondent responses for the level's attribute questions and determining a state from said responses (here a particular combination of responses is classified as a "positive response" state and triggers the next level of attribute questions));
determining a plurality of alternative ones of said states in accordance with said respondent state or outputting said respondent state to the central computer and receiving back a plurality of alternative ones of said states determined in accordance with said respondent state by said central computer is taught in the Detailed Description in ¶ 0073-74, ¶ 0044-47, and the Figures at fig. 4 (teaching on either triggering a next set of attribute questions to determine an alternative (i.e. more specific) state or returning a "negative response" for the state to the central computer);
causing said display to show each of said determined alternative states as the set of attributes with the associated set of alternative levels simultaneously and is taught in the Detailed Description in ¶ 0072 and in the Figures at fig. 11A (teaching on displaying a set of attribute questions associated with a state (here considered a condition associated with a specific body region) to the respondent and allowing the respondent to select a level (here levels are based on time ranges) for each attribute (here symptoms experience) );
with at least one input field for inputting a preference indication of the shown alternative state compared with the respondent state on said display; and is taught in the Detailed Description in ¶ 0072-75, ¶ 0084 and in the Figures at  fig. 10C reference character 182a (teaching on displaying an input field for the respondent to indicate a preference (here the respondent can indicate if he/she agrees on a state determination - i.e. do he/she believe the diagnosis is correct) on the additional state attribute that can be compared to the determined state); -AND-
outputting the respondent state and inputted respondent preference indications compared with the respondent state for each of said determined alternative states to the central computer is taught in the Detailed Description in ¶ 0041, ¶ 0044, ¶ 0072-75, ¶ 0084 and the Figures at fig. 4 (teaching on outputting the collected information back to the central computer for further processing).
As per claim 12, Huyn discloses all of the limitations of claim 11. Huyn also discloses the following:
a method according to claim 11, wherein the plurality of alternative ones of said states is determined by each of said devices only the number of determined alternative ones of said states within a given allowed range of variation being smaller than a possible number of alternative ones of said states within said given allowed range of variation is taught in the Detailed Description in ¶ 0044 (teaching on the a single processing unit handling the determination of the additional attribute questions from the state determination).
As per claim 13, Huyn discloses all of the limitations of claim 12. Huyn also discloses the following:
a method according to claim 12, wherein the determination of the plurality of alternative ones of said states is carried out by said microprocessor by randomized selection is taught in the Detail Description in ¶ 0088 (teaching on collecting respondent data at irregular time intervals (treated as synonymous to random)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lake et al. (US App Pub No 2019/0019573)(see for an additional example of a layered questionnaire application for assessing patient health); -AND-
Kriebel et al. (US App Pub No 2014/0095513)(see  for an additional example of a layered data model for collecting and reporting survey data)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.L.J./ Examiner, Art Unit 3626
	
/EVANGELINE BARR/
Primary Examiner, Art Unit 3626